Citation Nr: 1437201	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-00 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether there is new and material evidence sufficient to reopen a claim of service connection for degenerative disc disease of the lumbosacral spine and, if so, whether that claim should be granted. 


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel 
INTRODUCTION

The Veteran had active service in the United States Navy from January 1984 to January 1987, followed by additional service in the Navy Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board recognizes that in a June 2012 supplemental statement of the case, the agency of original jurisdiction (AOJ) characterized the above-captioned issue as an original claim for service connection.  However, the record reflects that the Veteran had previously sought VA benefits for a low back disorder (claimed as lower back pain with arthritis, but diagnosed as degenerative disc disease of the lumbosacral spine).  This initial claim was denied in a June 2000 rating decision with which the Veteran submitted a timely notice of disagreement, but did not file a substantive appeal.  Nor did he appeal the November 2000 and July 2001 rating decisions, which also considered and denied his low back claim on a de novo basis.  See November 2000 Rating Decision (promulgated to consider additional service records, which had not been previously admitted into evidence); July 2001 Rating Decision (promulgated to account for an intervening change in the law, specifically, the adoption of the Veterans Claims Assistance Act of 2000, which, in pertinent part, eliminated the concept of a well-grounded claim).  

In light of this procedural history, the Board finds that the issue currently on appeal is most appropriately characterized as a petition to reopen based upon new and material evidence.  Although such evidence has been submitted in this case, the Board nevertheless finds that, for the reasons that follow, the totality of the record does not support a grant of the Veteran's reopened claim.





FINDINGS OF FACT

1.  In a July 2001 rating decision, the AOJ denied service connection for degenerative disc disease of the lumbosacral spine (claimed as severe lower back pain with arthritis).

2.  The Veteran did not submit a timely notice of disagreement, nor did he otherwise signal that he intended to appeal the July 2001 rating decision.

3.  Evidence received since the July 2001 rating decision relates to unestablished facts necessary to substantiate the Veteran's previously denied claim and triggers the duty to assist by providing a medical examination.

4.  The Veteran's degenerative disc disease of the lumbosacral spine was neither caused nor aggravated during a period of qualifying active service and is otherwise unrelated to any aspect of such service.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision denying service connection for degenerative disc disease of the lumbosacral spine is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  The evidence received since the July 2001 rating decision is both new and material with respect to the Veteran's service-connection claim and, thus, that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

3.  The criteria for service connection for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 4.9; 4.125(a), 4.127 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties under the Veterans Claims Assistance Act of 2000 (VCAA)

VA has satisfied its duties to notify the Veteran under 38 U.S.C.A. § 5103A(a) through correspondence dated in October 2008.  That correspondence not only comported with the general notice provisions outlined in Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess v. Nicholson, 19 Vet. App. 473 (2006), but also satisfied the particular VCAA requirements governing petitions to reopen set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA also has satisfied its duties to assist the Veteran in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Specifically, the AOJ has obtained copies of his service treatment records, pertinent VA treatment records, and all post-service records that he has identified in support of his low back claim.  The Board recognizes that the Veteran has also reported that, while still on active duty, he sought low back treatment at Keesler Air Force Base in Biloxi, Mississippi.  See Board Hearing Tr. at 5.  While no treatment records from that facility have been associated with the Veteran's claims file, the Board observes that both he and his representative have expressly acknowledged that such evidence is unavailable.  Id. at 12.  Moreover, the Board finds that the Veteran is not prejudiced by the omission of those treatment records.  That is because, for the reasons that follow, the Board has conceded the incurrence of the in-service back injury that precipitated the treatment in question.  Notably, the Veteran has not referenced, and the record has not otherwise revealed, any additional pertinent documentation that remains outstanding in this case.

In addition to undertaking the above records procurement, the AOJ has assisted the Veteran by affording him a June 2012 VA examination in connection with his appeal.  38 C.F.R. § 3.159(c) (4).  As discussed in further detail, below, the Veteran's representative has since requested a copy of the VA examiner's credentials, but has not contested the inherent adequacy of the June 2012 examination.  Moreover, there is nothing in the record that otherwise suggests that this examination was inadequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  It follows that an additional examination would only delay adjudication, without benefiting the Veteran, and, thus, is unnecessary in this case.  

An additional hearing is likewise unnecessary as the Veteran has already had the opportunity to testify at length before the undersigned Veterans Law Judge.  See 38 C.F.R. § 20.700(a).  The transcript (Tr.) of the November 2012 hearing reflects that the undersigned set forth the Veteran's claim at the start of the proceeding, then focused on the elements necessary to substantiate that issue and sought to identify whether further development was required.  See Board Hearing Tr. at 2, 10-16.  Such actions satisfied the duties of a Veterans Law Judge to explain the underlying issue in detail and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, the Veteran has not alleged, and the record has not otherwise shown, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or committed other prejudicial error.  Moreover, there is no indication that the Veteran was otherwise denied due process during his hearing.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied in this case and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Petition to Reopen

The Veteran contends that he suffers from degenerative disc disease of the lumbar spine, which had its onset in service and therefore warrants service connection.  Notably, however, he previously sought such benefits for the same diagnosis, which were denied in a July 2001 rating decision that is now final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 38 C.F.R. §§ 3.104, 20.1110, 20.1103.  Therefore, the Veteran's claim may only be reopened if new and material evidence is received.  

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material" evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  When evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  See Shade, 24 Vet. App. at 117.  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  See Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the Board finds that new and material evidence has been presented that is sufficient to reopen the Veteran's low back claim.  Specifically, both he and his long-time spouse have attested to his history of chronic low back pain and related symptoms, which had their onset during his active service and have required ongoing treatment since that time.  See e.g. December 2010 Statement from M.W.; Board Hearing Tr. at 5-6 (attesting to a low back injury incurred while lifting a hard-drive computer aboard the USS Pelieu, which necessitated subsequent in-service treatment at Keesler Air Force Base in Biloxi, Mississippi, and thereafter required periodic post-service consultations with private and VA clinicians).  

The Veteran is competent to report such a history of in-service injury and ensuing treatment, which he has personally experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding matters which are within his personal knowledge and experience).  Similarly, his spouse is competent to report her personal observations of the Veteran's injury and treatment, both during and after his active service.  Thus, presuming the credibility of both parties' assertions, the Board considers such evidence to be new and material as it suggests that the Veteran has a current lumbar spine disorder, which has been productive of persistent and recurrent low back symptoms emanating from his active service.  Indeed, the AOJ has already conceded as much by scheduling the Veteran for a VA examination in support of his appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that the duty to assist with a VA examination is triggered where, inter alia, there is evidence of persistent and recurrent symptomatology).  As such, that recently submitted evidence qualifies as new and material under the dictates of Shade, supra.  

For the foregoing reasons, the Board finds that the Veteran's claim for service connection for degenerative disc disease of the lumbosacral disease should be reopened.  Accordingly, the Board will now proceed to the merits of that issue.

III.  Service Connection

At the outset of its analysis, the Board recognizes that the record has raised a question of whether the Veteran's low back problems existed prior to his active service.  Specifically, the report of his July 1983 pre-enlistment examination contains a subjective history of recurrent low back pain.  However, that report also reveals that concurrent clinical testing was negative for any abnormalities of the lumbosacral spine.  Moreover, the Veteran has since denied any pre-service history of a low back disorder.  See Board Hearing Tr. at 4.  Hence, the Board finds that the record does not clearly and unmistakably show that such a disorder preexisted service so as to rebut the presumption of soundness.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (stating that clear and unmistakable evidence is evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable" (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  It follows that the Veteran's reopened low back claim is one for service connection, without consideration of the tenets governing preexisting conditions.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for a disability resulting from a disease or injury that was incurred or aggravated while performing active duty for training (ACDUTRA), or for a disability resulting from an injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. §§ 101(24), 106 (West 2002). 

To establish service connection on a direct basis, there must be evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the two.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, the Veteran's treatment records and June 2012 VA examination report confirm that he has a current diagnosis of degenerative disc disease of the lumbosacral spine.  As such, the threshold requirement for service connection under Hickson has clearly been met.

The second Hickson requirement has also been satisfied.  As discussed in the preceding section, both the Veteran and his spouse have reported that he injured his lower back while serving aboard the USS Pelieu.  A former crewmember aboard that vessel has likewise attested to personal knowledge of the Veteran's in-service injury.  See November 2012 Statement from B.C.B.  In contrast, the Veteran's service treatment records make no mention of any such low back injury.  Nor do those records show that the Veteran was treated for any other abnormality involving his lumbar spine.  Nevertheless, the Board observes that contemporaneous clinical evidence is not essential to establish in-service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  On the contrary, this requirement may be satisfied through competent lay evidence, such as that submitted by the Veteran in the instant case.  Moreover, the Board finds that his own assertions, and those of his spouse and former crewmember, are entitled to heightened credence as they echo the statements that the Veteran made prior to this appeal.  See January 20, 1987, Service Separation Examination Report (acknowledging a subjective history of back injury with muscle spasm, which was not confirmed by clinical testing).  Accordingly, resolving all remaining reasonable doubt in the Veteran's favor, the Board accepts as true the lay evidence he has submitted with respect to an in-service injury.  It follows that his appeal turns on whether his current disability is related to that conceded injury, or to any other aspect of his active service.

With respect to this third and final Hickson requirement, the clinical evidence of record weighs decidedly against the Veteran's claim.  Indeed, while he now reports treatment for low back pain at the Biloxi VA Medical Center (VAMC) in the 1980s, the earliest records from that facility are dated in May 1991.  See May 1987-August 1996 Biloxi VAMC Records.  Tellingly, those records reveal that he was treated for acute lumbar muscle strain incurred "while lifting a 50-pound tool box at [his] home" in May 1991.  See May 3, 1991, Biloxi VAMC Records.  Conversely, those records make no mention of any residuals incurred while he was on active duty.  

Similarly, the Veteran's records of private treatment for neurological symptoms - characterized as "numbness and tingling" down the left side of the body - do not reference his period of active service.  See July 1992, and August 1992 Outpatient Records of P. Matherne, M.D.  Nor do contemporaneous treatment reports, which were received from a private physician who was the first clinician to diagnose the Veteran with degenerative disc disease of the lumbar spine.  See July 30, 1992, Neurologic Consultation and November 11, 1992, Magnetic Report of D. E. Ross, M.D. (noting Veteran's left-sided "numbness and tingling" since December 1991 and diagnosing him with broad-based disc bulges at L2-3 through L5-S1, but no significant neural canal or foraminal narrowing or disc herniation).  In contrast, subsequent private treatment records, dated in 1996, do reference a 1985 low back injury.  However, such records do not attribute that reported in-service event to the Veteran's contemporaneous complaints of lumbar pain.  See September 1996-November 1996 Outpatient Records, P. Matherne, M.D.

In fact, the first evidence of any relationship between the Veteran's in-service low back injury and his post-service lumbar pathology consists of his own statements, which are transcribed in records that coincide with the filing of his initial claim for VA compensation benefits.  See March 2000 Outpatient Records, D. E. Ross, M.D.; April 2000 Rogers Orthopedic Physical Therapy Records (noting Veteran's history of a back injury incurred in 1985, while in the Navy).  Notably, those records reveal that, far from developing chronic low back problems immediately after service, the Veteran, by his own admission, did not experience a significant exacerbation of his lumbar symptoms until the late 1990s.  See id.

Subsequent private and VA records indicate that the Veteran's symptoms have continued to worsen to the extent that he has required surgery to repair a herniated lumbar disc, followed by additional testing and physical therapy.  See e.g. August 16, 2007, Gulf Coast Surgery Center Operative Report; December 3, 2007, Biloxi VAMC MRI Report (revealing mild lumbar degenerative disc disease with no evidence of nerve root sheath compression or central canal stenosis); see also June 5, 2009, Biloxi VAMC Annual Examination (noting complaints of chronic low back pain requiring injections).  However, apart from relating the Veteran's own impressions of in-service incurrence, none of his treating providers has opined that his current symptoms are etiologically related to his 1985 back injury.  

The foregoing treatment reports have been summarized in detail by a VA clinician, who also has conducted a thorough physical examination and reviewed the other pertinent evidence of record, including the lay statements proffered by the Veteran and his spouse.  See June 2012 VA Examination Report, Rationale for Medical Opinion Addressing Direct Service Connection.  Based upon that examination and evidentiary review, the VA clinician has determined that the Veteran's current lumbar degenerative disc disease is less likely than not attributable to his active service, elaborating in this regard:

Service treatment records 1984-1987 are absent for any complaints, diagnosis, or treatment therefor for [a] low back condition.  On the Veteran's separation exam [sic] dated 01/20/87, he states he had two back injuries described as "muscle spasms."  Navy reserve records 04/01/87-08/28/88 are absent for any complaints, diagnosis, or treatment of low back condition.  Per medical treatment records after service the first episode of back pain is documented 05/31/1991 after [V]eteran lifted a 50 pound tool box.  Veteran was treated for acute lumbar paraspinous muscle strain.  Please note, everyone with chronic or recurrent back pain, had a first episode of back pain - it does not necessarily make the initial episode(s) related to the later chronic condition.  The reason is that while back sprain or strain involves the muscles and ligaments (soft tissues) of the spinal region, spondylosis is a degenerative process involving the discs and vertebral bodies.  The one is not the cause for, or related to, the other.  However, individuals often remember an episode "where it all began," despite the lack of a medical nexus.  Therefore, it is less likely than not the [V]eteran's current DDD lumbar spine is caused by or related to [his] military service.  

See June 2012 Medical Opinion Addressing Direct Service Connection, Rationale.  

In response to the above examination report, the Veteran's representative has expressed concern about the VA examiner's qualifications and has requested a copy of her credentials.  See July 27, 2012, Attorney Brief.  The Board acknowledges that the June 2012 examiner is not a licensed physician.  Nevertheless, the United States Court of Appeals for Veterans Claims has expressly held that a competent VA examiner is one who is qualified to render medical diagnoses and opinions, regardless of whether he or she is a doctor, nurse practitioner, or physician's assistant.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Hence, the mere fact that the June 2012 examiner is a nurse practitioner does not disqualify her from furnishing medical opinion evidence in this case. 

Moreover, the Board respectfully disagrees with the Veteran's representative that any "failure to provide . . .  a copy of the [June 2012 examiner's] credentials" is a violation of the constitutional right to due process set forth in Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  See July 27, 2012, Attorney Brief.  The Board recognizes that, in this precedential decision, the United States Court of Appeals for the Federal Circuit has held that a claimant's entitlement to VA compensation benefits "is a property interest protected by the Due Process Clause of the Fifth Amendment."  Cushman, 576 F.3d at 1298.  However, neither Cushman nor any of its progeny has held that due process of law includes a license to scrutinize the credentials of individual VA examiners, or to otherwise subject them to cross examination.  On the contrary, a decision promulgated by the Federal Circuit in the immediate wake of Cushman has indicated that such a license is not conferred by the Due Process Clause.  See Gambill v. Shinseki, 576 F.3d 1307, 1313-24 (Fed. Cir. 2009) (Bryson, J., concurring) (due process does not require that VA compensation claimants be permitted to use interrogatories or other forms of confrontation to challenge medical opinion evidence).  
	
Tellingly, the Veteran and his representative have not raised any additional concerns regarding the above VA examiner, nor have they otherwise argued that the June 2012 examination report is inadequate to decide this appeal.  There is also nothing else of record that supports such a conclusion.  On the contrary, the record reflects - and, indeed, the Board has already discussed at length - that the June 2012 examiner has based her report on a comprehensive physical examination and evidentiary review.  She also has supported her findings with a rationale that conveys a robust understanding not only of the pertinent medical principles but also of the specific facts underlying the Veteran's low back claim.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting generally that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).  Accordingly, the Board considers the June 2012 examiner's report an effective evidentiary foundation upon which to base a decision in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that while the Federal Rules of Evidence are not binding on the Board, the rules on expert witness testimony provide useful guidance in assessing the probative weight of medical opinions); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed decision). 

The probative value of the above examiner's report is further enhanced by the lack of any competent contrary medical opinions.  As noted previously, while the Veteran's treating clinicians have acknowledged his account of injuring his back aboard the USS Pelieu, none has independently attributed his current lumbar disability to that reported injury, or to any other aspect of his active service.  As such, to the extent that those clinicians' records support a finding of in-service nexus, they are no more probative than the Veteran's own assertions in that regard.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("Evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute 'competent medical evidence.'").

The Board recognizes that the Veteran himself is of the opinion that his lumbar degenerative disc disease arose in service and that both he and his spouse have attested to a history of persistent and recurrent symptoms since that time.  See e.g, See e.g. December 2010 Statement from M.W.; Board Hearing Tr. at 13.  While laypersons, both parties are competent to opine as to matters that fall within the realm of common medical knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the five senses).  Such matters, however, do not include the etiology of the Veteran's lumbar degenerative disc disease or any of its underlying symptoms.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  Indeed, that is especially true where, as here, the Veteran's pertinent disability history is complicated by an intercurrent low back injury sustained after his active duty and Reserve service.  Id.

Even assuming, without conceding, that the Veteran and his spouse had the requisite expertise to provide etiological opinions in this case, the Board would have cause to question their account of persistent and recurrent low back symptoms emanating from an in-service injury.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistency).  In this regard, the Board reasons that, if the Veteran had been experiencing such symptoms since his active service, he would have informed the VA and private clinicians from whom he initially sought low back treatment.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, 114 (2d Cir.1976) as recognizing the widely held view that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur" (emphasis added)); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing the Federal Rules of Evidence for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  The fact that the Veteran instead waited until filing a claim for VA benefits undermines the probative value of his own assertions, and those of his spouse, regarding such persistent and recurrent symptomatology.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for purposes of medical treatment may be afforded greater weight because there is a strong motive to tell the truth to receive proper care).  Consequently, while mindful that a showing of such symptomatology may substitute for a "valid medical opinion" for purposes of establishing nexus, the Board finds that, in this case, no such showing has been made.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the foregoing reasons, the Board finds that the June 2012 VA examiner's negative nexus opinion is entitled to greater probative value than the statements and testimony of the Veteran and his spouse to the contrary.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (noting that the competency, credibility, and weight to be attached to medical opinions lie within the province of the Board as adjudicator).  Moreover, absent probative medical evidence corroborating the parties' account of in-service causation, the Board is without discretion to arrive at its own conclusion in this regard.  See Chotta v. Peake, 22 Vet. App, 80, 86 (2008) ("the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment.") (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  It follows that the totality of the record does not show that the Veteran's lumbar degenerative disc disease is causally related to his active service such that service connection may be established on a direct basis.

Similarly, the record does not show that service connection is warranted under any other theory of entitlement.  On the contrary, as the June 2012 VA examiner has surmised, and as the Veteran himself has not disputed, the record is devoid of any evidence of low back injuries incurred or aggravated during his Reserve service.  As such, he may not prevail under the provisions governing injuries incurred or aggravated during ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106. 

Nor may the Veteran prevail under the presumptive provisions governing service connection for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  Although such diseases include degenerative joint disease, they do not encompass the degenerative disc disease implicated in this case.  Even if that particular diagnosis were listed under 38 C.F.R. § 3.309(a), however, service connection would not be warranted unless the underlying disability manifested to a compensable degree within a year of the Veteran's release from active service, or exhibited a continuity of symptomatology since that time.  Neither situation exists here.  Moreover, while cognizant of the Veteran's subsequent Reserve service, the Board observes that the above presumptions do not apply to such periods of service, including ACDUTRA or INACDUTRA.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010).  

Furthermore, as the Veteran is not in receipt of VA benefits for any other disabilities, the provisions governing secondary service connection are also unavailing in his case.  See 38 C.F.R. § 3.310.

In summary, the Board finds that there are no legal avenues available to the Veteran that would lead to an allowance of his reopened claim.  Thus, while mindful of the benefit-of-the-doubt doctrine, the Board finds that this rule is not for application and that service connection for degenerative disc disease of the lumbar spine must be denied.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2013). 


ORDER

New and material evidence having been submitted, the Veteran's claim of service connection for degenerative disc disease of the lumbosacral spine is reopened.

Service connection for degenerative disc disease of the lumbosacral spine is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


